[Cite as State v. Sheets, 2018-Ohio-996.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                       JUDGES:
                                                    Hon. John W. Wise, P. J.
        Plaintiff-Appellee                          Hon. William B. Hoffman, J.
                                                    Hon. Craig R. Baldwin, J.
-vs-
                                                    Case No. 17 CA 44
MATTHEW D. SHEETS

        Defendant-Appellant                         OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 16 CR 00613


JUDGMENT:                                       Reversed in Part and Remanded



DATE OF JUDGMENT ENTRY:                          March 15, 2018



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

CLIFFORD J. MURPHY                              ELIZABETH E. OSORIO
ASSISTANT PROSECUTOR                            LAW OFFICE OF BRIAN JONES
20 North Second Street                          35 North Sandusky Street
4th Floor                                       Suite 200
Newark, Ohio 43055                              Delaware, Ohio 43015
Licking County, Case No. 17 CA 44                                                         2

Wise, P. J.

      {¶1}    Defendant-Appellant Matthew D. Sheets appeals the sentencing portions of

his conviction, in the Court of Common Pleas, Licking County, on counts of receiving

stolen property and aggravated drug possession. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

      {¶2}    On or about April 6, 2016, officers from the Licking County Sheriff’s Office

and the CODE Task Force executed a search warrant at appellant’s residence in Hanover

Township. The officers located, among other things, a Ford F-450 truck, a Polaris RZR

all-terrain vehicle, and portions of a 2010 Harley-Davidson motorcycle, all apparently the

property of Kenneth Casada. All of these items were confirmed to have been stolen.

      {¶3}    Based on the search and ensuing investigation, the Licking County Grand

Jury indicted appellant on October 27, 2016 on three counts of receiving stolen property

(motor vehicle), R.C. 2913.51(A)(C), all felonies of the fourth degree, based on appellant’s

possession of the aforesaid Ford truck, the RZR, and the Harley-Davidson. Appellant was

also indicted on one count of aggravated possession of drugs (methamphetamine), R.C.

2925.11(A)(C)(1)(a), a felony of the fifth degree.

      {¶4}    Appellant thereafter entered pleas of not guilty to all of the above counts.

Appellant also filed a motion for treatment in lieu of conviction under R.C. 2951.041.

However, following a hearing on May 25, 2017, with appellant represented by defense

counsel, the trial court determined appellant was not suitable for same.

      {¶5}    A change of plea and sentencing hearing also went forward on May 25,

2017. The trial court first duly engaged in a plea colloquy with appellant. After appellant

acknowledged he had reviewed discovery, stated he understood his rights, expressed
Licking County, Case No. 17 CA 44                                                             3


that he was aware the trial court could impose financial sanctions, and entered his pleas

of guilty to all four charges in the aforesaid indictment, the State provided a factual basis

to the court regarding the charges. Tr. at 9-11. Appellant via counsel suggested to the

trial court that restitution to two of his theft victims, Michael Tonn and Rodney Simpson,

were not part of the plea negotiations. Tr. at 20. The trial court orally expressed its position

that a plea to an indictment, without any recommendation for sentencing, is not a plea

agreement. Tr. at 22. The State also advised the court that appellant and Casada had

worked out compensation for Casada’s stolen property via payment in kind, and that

restitution for Casada was not an issue. Tr. at 16. After additional discussion with counsel,

the court indicated it would decide the remaining issues of restitution then and there, at

the sentencing hearing. Tr. at 22.

      {¶6}    The trial court proceeded to place appellant on three years of community

control and ordered restitution owed to victim Michael Tonn in the amount of $21,650.00

and to victim Rodney Simpson in the amount of $1,924.98. Appellant was also fined

$2,500.00.

      {¶7}    Appellant filed a notice of appeal on June 26, 2017. He herein raises the

following three Assignments of Error:

      {¶8}    “I. THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION BY

CONSIDERING          EVIDENCE      DEHORS       THE    RECORD;       RESULTING        IN   THE

IMPOSITION OF A SENTENCE THAT IS UNSUPPORTED BY THE RECORD AND

CONTRARY TO LAW.

      {¶9}    “II.   THE TRIAL COURT PERPETRATED A VIOLATION OF THE

APPELLANT'S RIGHT TO DUE PROCESS AS GUARANTEED BY THE FIFTH AND
Licking County, Case No. 17 CA 44                                                            4


FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION AND ART. I. SEC. 16

OF THE OHIO CONSTITUTION AND RIGHT TO CONFRONT WITNESSES AGAINST

HIM AS GUARANTEED BY THE SIXTH AMENDMENT TO THE U.S. CONSTITUTION

AND ART. I. SEC. 10 OF THE OHIO CONSTITUTION.

      {¶10} III. THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION IN

DECLINING TO SET A HEARING ON RESTITUTION WHEN THE STATE ADMITTED

IT HAD NOT SUBPOENAED WITNESSES NOR PREPARED DOCUMENTATION IN

SUPPORT OF ITS RESTITUTION REQUEST, AND THE DEFENDANT-APPELLANT

OBJECTED TO THE RESTITUTION AMOUNT AS CONTEMPLATED BY R.C. 2929.18.”

                                              III.

      {¶11} In his Third Assignment of Error, which we find dispositive of this appeal,

appellant contends the trial court abused its discretion in declining to conduct a hearing

on the issue of restitution. We agree.

                                    Standard of Review

      {¶12} R.C. 2929.18(A) states in pertinent part that “[e]xcept as otherwise provided

in this division and in addition to imposing court costs pursuant to section 2947.23 of the

Revised Code, the court imposing a sentence upon an offender for a felony may sentence

the offender to any financial sanction or combination of financial sanctions authorized

under this section * * *.” R.C. 2929.18(A)(1) sets forth that restitution is one such sanction.

      {¶13} Ohio appellate courts no longer review sentences pursuant to the standard

set forth in State v. Kalish, 120 Ohio St. 3d 23, 2008–Ohio–4912, 896 N.E.2d 124. See

State v. Cox, 5th Dist. Licking No. 16-CA-80, 2017-Ohio-5550, ¶ 9. We now review felony

sentences using the standard of review set forth in R.C. 2953.08. See State v. Marcum,
Licking County, Case No. 17 CA 44                                                         5


146 Ohio St. 3d 516, 2016–Ohio–1002, 59 N.E.3d 1231, ¶ 22. Thus, in essence, we may

increase, reduce, modify a sentence, or vacate and remand for resentencing if we clearly

and convincingly find that the record does not support the sentencing court's statutory

findings, if applicable, or the sentence is contrary to law. State v. Theodorou, 8th Dist.

Cuyahoga No. 105630, 2017-Ohio-9171, ¶ 7, citing R.C. 2953.08(G)(2).

      {¶14} Accordingly, some Ohio appellate districts have concluded that restitution

orders should be reviewed on appeal using the same standard of review as with any

typical sentencing issue. For example, the Second District Court of Appeals has held:

“[I]nstead of applying an abuse of discretion standard, as we have previously done in

restitution cases prior to Marcum, the proper standard of review for analyzing the

imposition of restitution as a part of a felony sentence is whether it complies with R.C.

2953.08(G)(2)(b), i.e., whether it is clearly and convincingly contrary to law.” State v.

Becraft, 2nd Dist. Clark No. 2016-CA-9, 2017-Ohio-1464, ¶18, citing State v. Geldrich,

12th Dist. Warren No. CA2015-11-103, 2016-Ohio-3400, 2016 WL 3257788, ¶ 6.

      {¶15} However, we have continued, post-Marcum, to review restitution orders

under an abuse of discretion standard. See, e.g., State v. Cook, 5th Dist. Fairfield No. 16-

CA-28, 2017-Ohio-1503, ¶ 8; State v. Andrews, 5th Dist. Delaware No. 15 CAA 12 0099,

2016–Ohio–7389, ¶ 40. We also recently reiterated that an order of restitution must be

supported by competent and credible evidence from which the trial court can discern the

amount of restitution to a reasonable degree of certainty. State v. Spencer, 5th Dist.

Delaware No. 16 CAA 04 0019, 2017-Ohio-59, ¶ 44 (citations omitted). Furthermore, a

trial court abuses its discretion if it orders restitution in an amount that does not bear a

reasonable relationship to the actual loss suffered. Id. (citations omitted).
Licking County, Case No. 17 CA 44                                                          6

                          Restitution to Michael Tonn ($21,650.00)

         {¶16} In State v. Kreischer, 5th Dist. Perry No. 03 CA 20, 2004-Ohio-6854, this

Court cited State v. Brumback (1996), 109 Ohio App. 3d 65, 82, 671 N.E.2d 1064, for the

holding that restitution is limited to actual losses caused by a defendant's crime. We

further recognized: “It is incumbent upon the state in seeking restitution in a criminal case

to provide sufficient evidence to support such an award.” Kreischer at ¶ 15. A trial court

may determine the amount of restitution by reviewing the record, or if the evidence in the

record is insufficient, the court must conduct an evidentiary hearing. State v. Hoskinson,

5th Dist. Tuscarawas No. 2007 AP 09-0055, 2008-Ohio-3897, ¶ 14. Similarly, where the

trial court fails to determine by "a reasonable certainty" the amount of restitution, the

matter should be remanded for additional review. See, e.g., State v. Bruno, 8th Dist.

Cuyahoga No. 85009, 2005-Ohio-3830, ¶ 4. However, we remain mindful that the Rules

of Evidence do not apply at restitution hearings. State v. Burgess, 5th Dist. Stark No.

2013CA00070, 2013-Ohio-4691.

         {¶17} Appellant urges that in this instance neither the State nor the trial court

established the nature of the property for which Mr. Tonn was being compensated,

particularly in connection with the stolen items alleged in the indictment or the bill of

particulars. The trial court, in ordering the restitution amounts for Mr. Tonn and Mr.

Simpson, invoked to some extent its recollection of what had occurred in the co-

defendant’s criminal case, State v. Ricki L. Hupp, common pleas case number 2016-CR-

00612. See Tr. at 15, 18-19. Our review of the PSI report in the record provides no

additional information clarifying the restitution figures ultimately accepted by the trial

court.
Licking County, Case No. 17 CA 44                                                           7


      {¶18} In response, the State argues that appellant failed to properly object to the

restitution order or request a hearing pursuant to R.C. 2929.18(A)(1). Generally, “[i]f a

defendant fails to object to the restitution order the court imposes, he forfeits any error in

the court's order, save for a claim of plain error.” State v. Ford, 9th Dist. Summit No.

26073, 2012–Ohio–1327, ¶ 6. See, also, State v. Sharier, 9th Dist. Summit No. 27421,

2015–Ohio–2629, ¶ 8.

      {¶19} Technically speaking, appellant indeed failed to request a hearing as to the

$21,650.00 restitution order, although his counsel did raise the objection that restitution

should not be awarded as to Tonn’s and Simpson’s property because “[n]either of those

charges were indicted.” Tr. at 20. The assistant prosecutor stated that while he had not

discussed the matter of restitution with defense counsel, "I guess the worst-case scenario

if [defense] counsel wants to contest those matters, we'd ask that that part be set for

hearing to have these folks come back in and testify ***." Tr. at 21, 22. However, the court

abruptly responded that “[t]oday’s the hearing” and made clear it would forthwith address

restitution “at least with respect to Mr. Simpson and Mr. Tonn,” thereby implicitly denying

the request for an evidentiary hearing from the State. Tr. at 22.

      {¶20} Under these circumstances, where the State indicated it would be amenable

to a further hearing on restitution, and the trial court immediately curtailed the prospect of

such a hearing, we find it would have been a vain gesture for appellant to have pressed

for one. As such, we find the “plain error” rule of Ford, supra, herein inapplicable, and we

need not relegate this matter to such an analysis. Instead, we find the proper remedy is

to remand the issue of Mr. Tonn’s restitution amount for an evidentiary hearing. Bruno,

supra.
Licking County, Case No. 17 CA 44                                                           8

                       Restitution to Rodney Simpson ($1,924.98)

      {¶21} During the sentencing hearing in the case sub judice, the State asserted as

follows:

      {¶22} “[ASSISTANT PROSECUTOR] MR. MURPHY: *** The residence [of

appellant] itself had an operable video security system that was seized by law

enforcement. They executed a search warrant on the system; 1,200 hours of recording

on it. The property itself had a stolen 2000 Ford F-450 that is the property of Kenneth

Casada; there was a 2001 Honda Civic Ex owned by Rodney Simpson that was stolen

on the property; there was a Polaris Razor 900 Model year 2015, which was stolen and

was on the property; there was a Harley Davidson motorcycle 2010, or the pieces that

remained of it, stolen and on the property. * * *.”

      {¶23} Tr. at 10.

      {¶24} Appellant’s trial counsel at that point specifically took exception to the

State’s reference to Mr. Simpson’s allegedly stolen Honda Civic, maintaining it was “not

a part of Discovery and not listed as a charge count in the Bill of Particulars." Tr. at 10.

The trial court then asked the assistant prosecutor if he had “[a]ny objection to that.” Tr.

at 11. He replied in the negative. Id. However, the assistant prosecutor also later advised

the court that “there’s a variety of stolen items that were on the property” and “[t]here is

different property that was on there.” Tr. at 21. In any event, the State did not specifically

withdraw its pursuit of restitution regarding Mr. Simpson, and the trial court ultimately

ordered same. Tr. at 14, 35.

      {¶25} A trial court is authorized to order restitution by a felony offender to a crime

victim in an amount based upon the victim's economic loss. State v. Martin (2000), 140
Licking County, Case No. 17 CA 44                                                      9
Ohio App. 3d 326, 337, 747 N.E.2d 318; R.C. 2929.18(A)(1). Upon review, although the

present record is murky as to whether Mr. Simpson was a direct victim of the proven

offenses, at least as to the stolen Honda, in the interest of justice we will remand this

issue for an evidentiary hearing as well. Bruno, supra.

                                       Conclusion

      {¶26} Appellant's Third Assignment of Error is therefore sustained. We will thus

remand this matter for a hearing as to restitution regarding Mr. Tonn and Mr. Simpson,

and, if necessary, the issuance of an amended final judgment entry.

                                          I., II.

      {¶27} Based on our previous determinations, we find the remaining arguments set

forth in appellant’s First and Second Assignments of Error are presently moot.

      {¶28} For the foregoing reasons, the judgment of the Court of Common Pleas,

Licking County, Ohio, is hereby reversed in part and remanded as to sentencing only.


By: Wise, P. J.

Hoffman, J., and

Baldwin, J., concur.




JWW/d 0205